Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The certified copies of the Foreign Priority Application(s), JP 2015-241964 and PCT/JP2016/004942, are acknowledged by Examiner.
Reasons for Allowance 
In the previous Notice of Allowance mailed on 1/20/2022 , Examiner erroneously recited “JP 2016-241964” instead of the proper JP 2015-241964 within the foreign priority acknowledgement. This Corrected Notice of Allowance is submitted herein to remedy the above typographical issue, acknowledging the correct foreign priority document JP 2015-241964 in the subsection above. 
There is no change regarding patentability, and the application is in condition for allowance for all the reasons stated in the previous Notice of Allowance, reiterated below: 
Claims 9-24 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Applicant sufficiently amended the independent claim to reflect the subject matter discussed in the interview on 8/26/2021 with Examiner Markman and Examiner Morgan. Examiner Markman conducted an updated search and consideration and concluded the claims are in condition for allowance. 
The prior art of the record fails to show or fairly suggest a method for double-side polishing a wafer, comprising: double-side polishing a carrier, using a second double-side polishing machine, without a wafer disposed in the carrier, the double-side polishing of the carrier including two- stage double-side polishing which includes primary polishing using slurry containing abrasive grains and secondary polishing using an inorganic alkali solution containing no abrasive grain; after the double-side polishing of the carrier, arranging the carrier between upper and lower turntables having polishing pads attached thereto respectively in a first double-side polishing machine different from the second double-side polishing machine; holding the wafer in a holding hole formed in the carrier to be sandwiched between the upper and lower turntables; and double-side polishing the wafer using the first double-side polishing machine, wherein a plurality of batches of the double side polishing the wafer using the first double-side polishing machine are performed, and the double-side polishing including the two-stage double-side polishing using the second double side polishing machine is performed for each of the plurality of batches.
The prior art of the record, Sato ‘443, discloses a method for manufacturing a wafer carrier, wherein the wafer carrier is subjected to double side polishing prior to export of the carrier. However, although the wafer carrier may then be subjected to a secondary double polishing operation in a second machine at a remotely located site, the wafer and carrier processing does not take place in a plurality of batches and between the same first machine and second machine, i.e. wherein a plurality of batches of the double side polishing the wafer using the first double-side polishing machine are performed, and the double-side polishing including the two-stage double-side polishing using the second double side polishing machine is performed for each of the plurality of batches.  
Upon updating the search, Examiner came across US Patent 11,065,735, commonly owned with the instant application. The patent claims were considered in light of Non-provisional double patenting, however no issues were found when comparing the scope of the claimed invention with the co-owned patent. 
For the above reasons, the claims are found to be in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723